Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/21 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 10/19/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Document US10287846 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal gap” (it is suggested to assign a reference numeral and a lead line for the “longitudinal gap” to clearly identify the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lembcke US20120018143 in view of Crickmer US2184634.
Regarding independent claims 1, 8, and 15, Lembcke discloses, in Figures 1 and 3, a packer assembly, method of constructing the packer assembly, and a well system (swellable packer 100 in a well; ¶1) for use in a subterranean well, the packer assembly comprising a seal element (swellable element 140 with opposite end portions) which swells in the well, and an extrusion barrier (the support assembly 130A with corresponding section 150A overlayment of the multiple support assemblies 130A and 130B with sections 150A and 150B overlayment; ¶25) which displaces outward in response to swelling of an end portion of the seal element and radially outwardly overlie the seal element end portions (¶24; "deforming the support assemblies 130A/B radially outwardly as urged by the swellable element 140").
Lembcke does not disclose a reinforcement in the seal element; the reinforcement with reinforcement opposite ends being longitudinally spaced apart from the opposite end portions of the seal element, wherein the extrusion barrier and the reinforcement are entirely non-overlapping in a longitudinal direction.
Crickmer teaches, in Figures 1-3, a packer with thimbles/flanges/extrusion barriers 13 and 15 and a continuous metallic reinforcing/reinforcement member 17 that is completely and wholly embedded (examiner describes this as a “floating position”) in an elastic packing/seal element 14 on all sides (Crickmer; Fig. 1-3; col. 2:44-46 “spaced slightly”, “completely and wholly embedded in the packing element”). The reinforcement 17 is positioned and located within the seal element 14 so that it is longitudinally spaced apart from the opposite end portions of the seal element 14, wherein the extrusion barriers 13/15 and the reinforcement 17 are entirely non-overlapping in a longitudinal/axial/vertical direction (Crickmer; Fig. 2; see labeled figure of Crickmer Figure 2 with two horizontal lines indicating the distal ends of extrusion 


    PNG
    media_image1.png
    799
    1044
    media_image1.png
    Greyscale

Labeled Crickmer Figure 2: two horizontal lines indicating the distal ends of extrusion barriers 13/15 and how they do not overlap with reinforcement 17 in a longitudinal direction so that longitudinal gaps exist with the seal element filling the gaps at both longitudinal distal ends.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the packer assembly as taught by Lembcke to include the reinforcement and its spacing/gap/floating position relative to the seal and the extrusion barrier 

Regarding claims 3, 11, and 17, modified Lembcke teaches the invention substantially as claimed as described above, and the seal element is disposed both radially inward and outward relative to the reinforcement (Crickmer; Fig. 1-3; col. 2:44-46 “spaced slightly”, “completely and wholly embedded in the packing element”).

Regarding claim 4, modified Lembcke teaches the invention substantially as claimed as described above, and the end portion of the seal element underlies the extrusion barrier (Lembcke; Fig. 1; ¶24; "the swellable element 140… expands axially into the support assemblies 130A/B").

Regarding claims 5, 13, and 18, modified Lembcke teaches the invention substantially as claimed as described above, and each extrusion barrier comprises multiple circumferentially distributed petals (Lembcke; leaves 360) secured to an end ring (Lembcke; end rings 120A and 120B), the end ring preventing longitudinal displacement of the seal element relative to a base pipe (Lembcke; mandrel 110).

Regarding claims 6, 9, and 19, modified Lembcke teaches the invention substantially as claimed as described above, and the reinforcement is longitudinally spaced apart from the extrusion barrier to define a longitudinal gap between the extrusion barrier and the reinforcement, wherein the seal element fills the longitudinal gap (Crickmer; Fig. 2; see labeled figure of Crickmer Figure 2 with two horizontal lines 

Regarding claims 7 and 14, modified Lembcke teaches the invention substantially as claimed as described above, and the seal element swells in response to contact with a fluid (Lembcke; ¶0006, ¶0022 triggering fluid).

Regarding claims 12 and 20, modified Lembcke teaches the invention substantially as claimed as described above, and the extrusion barrier displaces outward in response to swelling of the seal element end portions (Lembcke; ¶24; "deforming the support assemblies 130A/B radially outwardly as urged by the swellable element 140").

Claims 1-2, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lembcke US20120018143 in view Coronado et al. US6725934 and Bishop et al. US8839874.
Regarding independent claims 1, 8, and 15, Lembcke discloses, in Figures 1 and 3, a packer assembly, method of constructing the packer assembly, and a well system (swellable packer 100 in a well; ¶1) for use in a subterranean well, the packer assembly comprising a seal element (swellable element 140 with opposite end portions) which swells in the well, and an extrusion barrier (the support assembly 130A with corresponding section 150A overlayment of the multiple support assemblies 130A and 130B with sections 150A and 150B overlayment; 
Lembcke does not disclose a reinforcement in the seal element; the reinforcement with reinforcement opposite ends being longitudinally spaced apart from the opposite end portions of the seal element, wherein the extrusion barrier and the reinforcement are entirely non-overlapping in a longitudinal direction.
Coronado teaches, in Figures 15 and 17, reinforcement metal rings/sleeves 221 embedded radially and longitudinally in sealing sleeve 216 in which the reinforcement metal rings/sleeves 221 run longitudinally to provide variable and optimized stiffness/reinforcement in the longitudinal direction of the sealing sleeve 216 (Coronado; Fig. 15 and 17; col. 8:15-21 variable stiffness along the longitudinal length; reinforcement metal rings/sleeves 221; hatch marks indicate that the material of reinforcement rings/sleeves 221 are metallic per MPEP 608.02(IX) Drawing Symbols).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the packer assembly as taught by Lembcke to include the metal sleeve reinforcement and its radial and longitudinal embedded position in the seal element as taught by Coronado for the purpose of providing variable and optimized stiffness/reinforcement in the longitudinal direction of the seal element (Coronado; Fig. 15 and 17; col. 8:15-21 variable stiffness along the longitudinal length).
Modified Lembcke does not disclose wherein the extrusion barrier and the reinforcement are entirely non-overlapping in a longitudinal direction.
Bishop teaches, in Figures 2-3, a reinforcement o-ring and filler ring assembly 27/29 and upper and lower mesh rings 38/58 in which the reinforcement assembly 27/29 and the mesh rings 38/58 are entirely non-overlapping in a longitudinal direction for the purpose of providing support to sealing element 22 and facilitating “expansion of sealing element 22 radially outward 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative longitudinal position between the extrusion barrier and the reinforcement as taught by modified Lembcke to be entirely non-overlapping in the longitudinal direction as taught by Bishop for the purpose of providing support to the seal element and facilitating expansion of the seal element radially outward at the longitudinal center of the seal element (Bishop; Fig. 2-3; col. 2:37-43) as well as for minimizing the material cost by not having the reinforcement material longitudinally overlap with the extrusion barrier since the extrusion barrier already provides some support/reinforcement to the seal element.

Regarding claims 2, 10, and 16, modified Lembcke teaches the invention substantially as claimed as described above, and wherein the reinforcement comprises a metal sleeve (Coronado; Fig. 15 and 17; col. 8:15-21 variable stiffness along the longitudinal length; reinforcement metal rings/sleeves 221; hatch marks indicate that the material of reinforcement rings/sleeves 221 are metallic per MPEP 608.02(IX) Drawing Symbols).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Crickmer US2254060 teaches, in Figures  1-5, a packer with metallic reinforcing wire rings 16 that are embedded in packing element A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	04/28/21